DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/24/2021 has been entered. Claims 1-2, 4-6, 8-27, and 29-32 remain pending in this application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5, 18-21, and 23-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ng et al. (US PGPub 2009/0126739).
Regarding claim 1, Ng teaches a nasal mask interface assembly (see Fig. 19 and abstract) comprising: 
a seal housing (see Fig. 15 and 17; see paragraph 46; housing onto which nasal prongs are mounted);
a flexible nasal seal (Fig. 18, cushion 320; see paragraph 48) connected or connectable to the seal housing (see Figs 16 and 19 showing assembled mask with cushion 320 connecting to the frame) to define a mask cavity (see Fig. 18, cavity 196 and paragraph 48, the assembled mask forms a cavity); the nasal seal extending between a face contacting side and an outer side (see figs. 16 and 19, the seal extends between a face contacting side and outer side), and comprising: 
a contacting surface (see Fig. 18, front face of cushion around aperture 196 ) comprising an edge that defines a nose-receiving opening into the mask cavity and which is configured to seal about the user’s nose (see Fig. 18; edge of aperture 196; see paragraphs 37-38 and 48; the cushion is configured to seal about the user’s nose in use); and 
an under-nose support (Fig. 17, upper surface of 310) comprising an elongate main lateral portion (see Fig. 17, man lateral portion on which the nasal prongs 315 are mounted) fixedly connected to and suspended between opposing sidewall portion of the nasal seal (see Fig. 19 showing under-nose support 310 installed in the nasal seal cushion, see paragraph 48) such that it extends laterally within the mask cavity (see Fig. 19, under-nose support extends laterally) and the main lateral portion of the under-nose support having a contact surface that 
Regarding claim 2, Ng further teaches wherein the contacting surface seals about the user’s nose including a portion of the nasal bridge in an area extending between the tip of the user’s nose and the center of their nasal bridge (see paragraph 40 and Fig. 11; cushion component 320 is configured to seal in this area).
Regarding claim 4, Ng further teaches wherein connecting locations at opposing sidewall portions within the nasal seal are isolated or displaced from the edge of the contacting surface of the nasal seal (see Fig. 19 and paragraph 48, the nasal prong assembly connect to the cushion within the cushion, away from the front, contacting surface of the seal).
Regarding claim 5, Ng further teaches wherein connecting locations at opposing sidewall portions within the nasal seal are displaced from the edge of the contacting surface of the nasal seal (see Fig. 19 and paragraph 48, the nasal prong assembly connect to the cushion within the cushion, away from the front, contacting surface of the seal).
Regarding claim 18, Ng further teaches a yoke connected or connectable to the seal housing (see Figs . 4 and 19, yoke 175 connected to housing for nasal interface), headgear connected or connectable to the yoke (see Fig. 4, headgear 135 connects to the yoke via frame component), and an inlet opening in the seal housing for connecting to a gases supply conduit (Fig. 4 and 19; opening in side of frame, labelled 115 in Fig. 4, connecting to gas supply 145). 
Regarding claim 19 Ng further teaches wherein the seal housing (Fig. 19, housing holding nasal prongs, see figs 3 and 4 for more detailed view) comprises a yoke channel extending lateral across the exterior surface of the seal housing that is configured to releasable 
Regarding claim 20, Ng further teaches wherein the yoke is curved along its length between its ends, having a concave inner engagement surface with the yoke channel and a convex outer surface (see Fig. 3 and 19 of Ng, curved surface engages with yoke channel, the clip being convex on the outer surface).
Regarding claim 21, Ng further teaches a conduit frame (Fig. 4, 120) that is releasably received and retained in the inlet opening of the seal housing (Fig. 4, 115), the conduit frame being connected or connectable to an end of the gases supply conduit (see paragraph 35).
Regarding claim 23, Ng, further teaches wherein, at any location along the under-nose support, the under-nose support is substantially thinner in the transverse direction relative to its contact surface than the corresponding width of the contact surface at that location (see Fig. 17, the under-nose support is the top surface of the hollow the defining the frame for the nasal prongs, the width of the housing is substantially longer than the thickness of the upper surface of the hollow frame).
Regarding claim 24, Ng teaches a nasal seal (Fig. 18, cushion 320; see paragraph 48) for a nasal mask interface assembly (see Fig. 19 and abstract), the seal formed of flexible material (see paragraph 48, material stretches over frame) and extending between a face contacting side and an outer side (see figs. 16 and 19, the seal extends between a face contacting side and outer side), comprising: 
a contacting surface comprising an edge (see Fig. 18, front face of cushion around aperture 196; see Fig. 18; edge of aperture 196) that defines a nose-receiving opening into the 
an under-nose support (Fig. 17, 310) comprising an elongate main lateral portion (see Fig. 17, main lateral portion on which the nasal prongs 315 are mounted) fixedly connected to and suspended between opposing sidewall portions of the nasal seal (see Fig. 19 showing under-nose support 310 installed in the nasal seal cushion, see paragraph 48) such that it extends laterally within a cavity of the nasal seal (see Fig. 19, under-nose support extends laterally within cushion), wherein the under-nose support is located rearward of the nose-receiving opening (see Fig. 19, support located rearward of opening 196) and has a contact surface that is oriented to contact at least a portion of the under-nose surface of the user (see fig. 19 and paragraphs 47-48).
Regarding claim 25, Ng teaches a nasal mask interface assembly (see Fig. 19 and abstract) comprising: 
a seal housing (see Fig. 15 and 17; see paragraph 46; housing clip 295);
a flexible nasal seal (Fig. 18, cushion 320; see paragraph 48) connected or connectable to the seal housing (see Figs 16 and 19 showing assembled mask with cushion 320 connecting to the frame) to define a mask cavity (see Fig. 18, cavity 196 and paragraph 48, the assembled mask forms a cavity); the nasal seal extending between a face contacting side and an outer side (see figs. 16 and 19, the seal extends between a face contacting side and outer side), and comprising: 
a contacting surface (see Fig. 18, front face of cushion around aperture 196) comprising an edge that defines a nose-receiving opening into the mask cavity and which is configured to 
an under-nose support (Fig. 17, 310) comprising an elongate main lateral portion (see Fig. 17, main lateral portion on which the nasal prongs 315 are mounted) fixedly connected to and suspended between opposing sidewall portion of the nasal seal (see Fig. 19 showing under-nose support 310 installed in the nasal seal cushion, see paragraph 48) such that it extends laterally within the mask cavity (see Fig. 19, under-nose support extends laterally) and the main lateral portion of the under-nose support having a contact surface that is oriented to contact at least a portion of the under-nose surface of the user (see fig. 19 and paragraphs 47-48); and
headgear comprising single left and right side straps configured to extend over the user’s ears and which connect to the seal housing (see Figs. 15-16).
Regarding claim 26, Ng further teaches wherein the left and right side straps connect to respective attachment location at or toward respective sides of the seal housing (see Fig. 15 and 19; straps each attach to the sides of the seal housing clip via the connections to the nasal prong assembly; see Fig. 11 showing connection to the sides of the assemble 130 via connectors 120).
Regarding claim 27, Ng teaches a nasal seal (Fig. 18, cushion 320; see paragraph 48) for a nasal mask interface assembly (see Fig. 19 and abstract), the seal formed of flexible material (see paragraph 48, material stretches over fram) and extending between a face contacting side and an outer side (see figs. 16 and 19, the seal extends between a face contacting side and outer side), comprising: a contacting surface comprising an edge (see Fig. 18, front face of cushion around aperture 196; see Fig. 18; edge of aperture 196) that defines a nose-receiving .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ng et al. (US PGPub 2009/0126739) in view of Allan et al. (US PGPub 2011/0146685).
Regarding claim 6, Ng teaches all previous elements of the claim as stated above. Ng does not teach wherein the under-nose support comprises one or more extension or 
However, Allan teaches an analogous patient interface for the nose (see abstract and Fig. 4B) wherein the under-nose support (Fig. 4B, seal 301) comprises one or more extension or connecting portions (Fig. 4B extension 443) that extend from within the mask cavity and connect to the edge of the contacting surface of the nasal seal in an upper lip region of the nasal seal (see Fig. 4B and paragraphs 421 and 342; the seal extends to the edge of the interface at an upper lip region).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify Ng with an extension portion that would connect to the edge of the contacting surface of the nasal seal in an upper lip region of the nasal seal, as taught by Allan, for the purpose of providing an effective seal around the user’s nose to prevent air leakage.
Regarding claim 8, Ng teaches all previous elements of the claim as stated above. Ng does not teach wherein the under-nose support comprises one or more extension or connecting portions that extend from the main lateral portion toward and connect to the nasal seal at an upper lip region of the nasal seal.
However, Allan teaches an analogous patient interface for the nose (see abstract and Fig. 4B) wherein the under-nose support (Fig. 4B, seal 301) comprises one or more extension or connecting portions (Fig. 4B extension 443) that extend from that extend from the main lateral portion toward and connect to the nasal seal at an upper lip region of the nasal seal (see Fig. 4B 
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify Ng with an extension portion that would connect to the edge of the contacting surface of the nasal seal in an upper lip region of the nasal seal, as taught by Allan, for the purpose of providing an effective seal around the user’s nose to prevent air leakage.
Claims 9-10, 12-13, and 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Ng et al. (US PGPub 2009/0126739) in view of Barlow et al. (AU 2015202783).
Regarding claim 9, Ng teaches all previous elements of the claim as stated above. Ng further teaches wherein the under-nose support further comprises a central connecting portion a central connecting portion (see Fig. 17, central portion between prongs 315). Ng does not teach wherein the under-nose support further comprises a central connecting portion that extends between the main lateral portion and a portion of the edge of the contacting surface in an upper lip region of the nasal seal. 
However, Barlow teaches an analogous nasal mask (see abstract)  comprising an under-nose support (see Figs. 24-1,24-2, 24-3) wherein the under-nose support further comprises a central connecting portion (Fig. 24-1, 326) that extends between the main lateral portion and a portion of the edge of the contacting surface in an upper lip region of the nasal seal (see Fig. 24-2 and paragraph 280, the central portion cover’s the patient’s septum which extends to the upper lip region and connects to the edge of the nasal seal). 
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the under-nose support of Inoue with a central portion that extends to a portion of the edge of the contacting surface, as taught by Barlow, for the purpose of providing a better seal for air flow delivery to the user (see paragraph 280 of Barlow).
Regarding claim 10, Ng, as modified by Barlow, further teaches wherein the central connecting portion of the under-nose support has a contacting surface that is primarily configured to contact with at least a portion of the columella of the nasal septum of the under-nose surface of the nose of a user (see paragraph 280 of Barlow, the central portion contacts the septum).
Regarding claim 12, Ng, as modified by Barlow, further teaches wherein the central connecting portion of the under-nose support comprises a central region of reduced width relative to the width at its end see (Fig. 24-1 of Barlow, the connecting portion is of an hourglass shape, wider at the connecting ends than in the middle).
Regarding claim 13, Ng, as modified by Barlow, further teaches wherein the width of the central connecting portion progressively varies along its length such that it is substantially hour-glass in shape or profile (Fig. 24-1 of Barlow).
Regarding claim 29, Ng teaches all previous elements of the claim as stated above. Ng further teaches wherein the under-nose support further comprises a central connecting portion a central connecting portion (see Fig. 17, central portion between prongs 315). Ng does not teach wherein the under-nose support further comprises a central connecting portion that 
However, Barlow teaches an analogous nasal mask (see abstract)  comprising an under-nose support (see Figs. 24-1,24-2, 24-3) wherein the under-nose support further comprises a central connecting portion (Fig. 24-1, 326) that extends between the main lateral portion and a portion of the edge of the contacting surface in an upper lip region of the nasal seal (see Fig. 24-2 and paragraph 280, the central portion cover’s the patient’s septum which extends to the upper lip region and connects to the edge of the nasal seal). 
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the under-nose support of Inoue with a central portion that extends to a portion of the edge of the contacting surface, as taught by Barlow, for the purpose of providing a better seal for air flow delivery to the user (see paragraph 280 of Barlow).
Regarding claim 30, Ng, as modified by Barlow, further teaches wherein the contact surface of at least a central portion of the under-nose support is oriented at an angle relative to a seal axis that extends tangentially between outermost upper and lower contact points in a central region of the contacting surface of the nasal seal (see Inoue paragraph 38; see Barlow fig. 24-2 and 24-3 and paragraph 280, the nasal contact surfaces of Ng and Barlow are meant to conform to the shape of the under-side of the nose, thus forming an angle relative to the seal axis) .  
Regarding claim 31, Ng, as modified by Barlow, further teaches wherein the contact surface of the central portion of the under-nose support is oriented at an angle in the range of 
Regarding claim 32, Ng further teaches wherein the nasal seal is defined by the contact surface at the face-contacting side (see Fig. 18, face contacting inner portion of the cushion) and a sidewall portion that extends rearwardly from the contact surface to the outer side of the nasal seal (see Figs. 16 and 19) and which terminates in an opening or connecting edge for coupling or connected to a complimentary seal housing (see Fig. 19 and paragraph 48, opening on the front surface of the nasal seal connects to housing 330).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable Ng et al. (US PGPub 2009/0126739) in view of Siew et al. (US PGPub 2015/0224274).
Regarding claim 11, Ng  eaches all previous elements of the claim as stated above. Ng does not teach wherein the central connecting portion of the under-nose support varies in thickness across its length from a thicker region at the end connecting to the main lateral portion and a thinner region at or toward the end connecting to the edge of the contacting surface.
However, Siew teaches an analogous nasal seal with an under-nose support comprising nasal prongs (see abstract and Figs 1A and B) wherein the under-nose support varies in thickness across its length (see paragraphs 319 and 446; see also Fig 7D, under-nose support thickens gradually toward the center) from a thicker region at the end connecting to the main lateral portion (see Fig. 7D and paragraph 446, under-nose support is thicker in the middle region) and a thinner region at or toward the end connecting to the edge of the contacting 
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the under-nose support of Ng to vary in thickness across its length from a thicker region at the end connecting to the main lateral portion and a thinner region at or toward the end connecting to the edge of the contacting surface, as taught by Siew, for the purpose of increasing support around the nasal prongs where the user will be applying pressure.
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable Ng et al. (US PGPub 2009/0126739) in view of Romagnoli et al. (US PGPub 2014/0158136) and further in view of Allan et al. (US PGPub 2011/0146685).
Regarding claim 16, Ng teaches all previous elements of the claim as stated above. Inoue does not teach wherein the ratio of the overall height to overall depth of the seal housing and nasal seal when assembled together is in the range of approximately 1:0.8 to approximately 1:1.2.
However, Romagnoli teaches an analogous nasal mask (see abstract and Fig. 1) wherein the overall height is in the range of 45-80 mm (see Fig. 1-1, 30; see paragraph 169, front panel has a height of 45-80mm). Romagnoli is silent on the depth of the mask.
However, Allan teaches an analogous nasal mask (see abstract and Fig. 7A) wherein the depth is in the range of 45-65 mm (see paragraph 429).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the size of the seal housing and nasal seal of 
Regarding claim 17, Ng, as modified, teaches all previous elements of the claim as stated above. Ng does not teach wherein the ratio of the overall height to overall depth to overall lateral width of the seal housing and nasal seal when assembled together is in the range of approximately 1:0.8:1 to approximately 1:1.2:1.4.
However, Romagnoli teaches an analogous nasal mask (see abstract and Fig. 1) wherein the lateral width is in the range of 80-120mm (see paragraph 170) and wherein the overall height is in the range of 45-80 mm (see Fig. 1-1, 30; see paragraph 169, front panel has a height of 45-80mm). Romagnoli is silent on the depth of the mask.
However, Allan teaches an analogous nasal mask (see abstract and Fig. 7A) wherein the depth is in the range of 45-65 mm (see paragraph 429).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to further modify the size of the seal housing of Ng with the width, as taught by Romagnoli, to further optimize the housing to fit the nose of the user. Ng, as modified with these dimensions, further teaches wherein the ratio of the overall height .
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Ng et al. (US PGPub 2009/0126739) as applied to claim 1 above, and further in view of Barlow et al. (US PGPub 2016/0082214, hereinafter “Barlow2”).
Regarding claim 22, Ng, teaches all previous elements of the claim as stated above and further teaches wherein the conduit frame is a hollow body (see Fig. 4, conduit body 120 is hollow), and wherein the conduit frame is symmetrical such that is can be releasably received and retained in the inlet opening of the seal housing in either of two orientations that are 180 degrees apart (see Fig. 4; see also paragraph 35 the frame is symmetrical along the horizontal axis as defined when placed on the user, thus the housing could be rotated 180 degrees and inserted).
Ng does not teach wherein the conduit frame is ovular in shape.
However, Barlow2 teaches an analogous nasal mask interface (see abstract and Fig. 3m) wherein the conduit frame is ovular in shape (see paragraph 503, the conduit can have an oval-shaped cross-section, therefore the frame would be of an oval shape).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to further modify the conduit frame of Ng with the teachings of Barlow2 because Barlow2 teaches that an oval shape is a known alternative for conduit cross-section shapes (see paragraph 503 of Barlow, the conduit may be circular, oval, or rectangular).
Allowable Subject Matter
Claims 14-15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments filed 9/1/2021 with respect to claims 1, 24, 25, and 27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Ng is now used to teach a nasal seal with an under-nose portion suspended between the sidewalls of the nasal seal.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVANNAH GABRIEL whose telephone number is (571)272-6462. The examiner can normally be reached 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/S.G./Examiner, Art Unit 3785                                                                                                                                                                                                        
/BRADLEY H PHILIPS/Primary Examiner, Art Unit 3799